Citation Nr: 1601975	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-27 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus type II (hereinafter diabetes) with mild induction of cataract and diabetic retinopathy of the right eye and erectile dysfunction.

2.  Entitlement to a total disability rating based on individual unemployability prior to May 19, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was scheduled for a hearing before the Board in August 2015.  Although the letter informing him of the hearing is undated, it appears in the claims file and there is no indication that the Veteran did not receive it.  The Veteran failed to appear at the date and time scheduled for his hearing.  As the Veteran has not provided good cause for his failure to appear at the hearing and has not requested that it be rescheduled, his request is deemed withdrawn. 38 C.F.R. § 20.702 (c) (2015).

The issue of entitlement to a TDIU prior to May 19, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Treatment of diabetes requires insulin, use of an oral hypoglycemic agent, and a restricted diet; regulation of activities due to diabetes has not been medically necessitated at any time during the appeal period.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran filed a claim for entitlement to a TDIU in December 2007 which was interpreted as claims for an increased rating of all his service-connected conditions. Compliant notice that included the rating criteria for diabetes and its complications was sent in August 2008, after the Veteran filed his notice of disagreement with the July 2008 rating decision.  The information was provided to him again in a November 2008 statement of the case.  The Board finds that, although notice was not sent prior to the July 2008 rating decision, the Veteran was not prejudiced by the delay and was made aware of what was necessary to substantiate entitlement to an increased rating. 

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records and VA treatment records through March 2015.  The Veteran has not identified any outstanding medical evidence.  In addition, appropriate VA examinations were conducted in connection with the claim.  In April 2008, the Veteran had an examination of his eyes.  In July 2008 and April 2013, the Veteran underwent diabetes examinations.  In April 2014, he had an examination of the male reproductive system and another examination for his eyes.   These examinations are adequate as they were based on a physical examination of the Veteran and provide the medical information needed to address the rating criteria relevant to the issue on appeal.  There is adequate medical evidence of record to make a determination on the issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Disability Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including section 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III. Increased Rating for Diabetes

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Under Diagnostic Code (DC) 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding  that in order for a claimant to be entitled to a 40 percent disability rating, the evidence must show that is it medically necessary for the claimant to avoid strenuous occupational and recreational activities).
Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note (1) (2015).

In December 2007, the Veteran sought entitlement to a TDIU.  This was considered a claim for increase for all the Veteran's service connected conditions.

The Veteran underwent a diabetes examination in July 2008.  It was noted he had been diagnosed in the mid-1990s and was started on oral medication at that time.  It was noted he was using insulin at meals and at bedtime.  He had not been hospitalized for hypoglycemia or ketoacidosis in the last year.  He indicated having hypoglycemic episodes three to four times a week requiring sugar or a snack.  The Veteran was seeing his doctor every three months for the diabetes.  He was watching his diet and stated that he exercised "all day long" indicating that he "walks pretty much constantly."  It was noted the Veteran was in no acute distress, walked with a normal gait using no assistive devices and was mildly overweight.  
The examiner noted peripheral neuropathy of the hands and feet that involved constant numbness and tingling.  It was noted the Veteran had difficulty buttoning buttons, opening jars and picking up small objects.  It was indicated he was unable to walk more than ten minutes and unable to stand more than five to ten minutes.  It was also noted he used a left-hand brace because of weakness in his left hand caused by brachial plexus after a coronary artery bypass graft in June 2006.

In the July 2008 rating decision, the RO granted served connection for bilateral upper extremity and bilateral lower extremity peripheral neuropathy.  A rating in excess of 20 percent for diabetes was denied because the evidence did not suggest that the Veteran was medically required to restrict his activities.

In his August 2008 notice of disagreement, the Veteran stated his belief that medical records demonstrated that his activities were severely restricted and he was entitled to a 40 percent rating for diabetes.

Treatment records were obtained from the VA Medical Center in Charleston.  The records did not provide evidence that regulation of activity was a medical necessity for the Veteran and it appeared many of his concerns for which he sought treatment were not related to diabetes.

In the November 2008 statement of the case, the RO denied an increased rating because the evidence did not establish that the Veteran was medically instructed to regulate his activities as a result of having diabetes.  Erectile dysfunction was included as a noncompensable complication in the absence of associated penile deformity and because loss of vision remained at a non-compensable level, the associated eye concerns remained included as a non-compensable complication.

A June 2009 VA treatment record indicated that the Veteran was compliant with his diabetic medication.  It was noted he was not eating sugar and rarely ate potatoes, pasta or rice.  It was indicated he was monitoring carbohydrate and fat intake and monitoring portion control.  In regard to exercising, the Veteran noted he did not exercise due to "heart problems."  He indicated the need for a change in insulin regimen due to trouble controlling his blood sugar; it was noted control of the diabetes was improved on the new regimen.

Treatment records dated between 2010 and 2013 mainly deal with the Veteran's heart concerns and do not provide evidence of medically required regulation of activities due to diabetes.

In April 2013, the Veteran underwent another VA examination. It was noted the Veteran's diabetes required more than one injection of insulin per day.  It was indicated the Veteran did not require regulation of his activities due to his diabetes.  He required diabetic care less than two times per month.  He had not been hospitalized for ketoacidosis or hypoglycemia.  The examiner opined that the Veteran's diabetes did not have an impact on his ability to work.  The Veteran also underwent an examination regarding his peripheral neuropathy.  Moderate constant pain was noted in the right lower extremity.  Mild numbness was noted in the bilateral upper extremities.  Moderate numbness was noted in the bilateral lower extremities.  The grip strength in his left hand was noted to be 4/5.  His gait was antalgic.

Based on the evidence, to include treatment records and examination reports, the Board finds that the entitlement to a disability rating in excess of 20 percent for diabetes has not been shown.  Nowhere in the record does it indicate that the Veteran was required by a doctor to restrict his activities based on his diabetes.  It appears that he may have voluntarily decreased his physical activity due to his heart condition, but this does not support an increase in the scheduler rating assigned for diabetes.

In reaching this conclusion, the Board finds that the benefit-of-the-doubt doctrine does not apply. As the preponderance of the evidence is against the claim, the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

IV.  Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's disability picture is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there are higher ratings available under the diagnostic code related to diabetes, but the Veteran's disabilities are not productive of such manifestations.  In addition, the preponderance of the evidence indicates that diabetes does not affect the Veteran's ability to work and he has never been hospitalized on account of his diabetes.  As such, it cannot be said that the available schedular evaluation for the Veteran's diabetes is inadequate and an extraschedular referral is not required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to his service-connected conditions, to include his heart disease, loculated left flexural effusion, left brachial plexopathy and peripheral neuropathy.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected diabetes with mild induction of cataract and diabetic retinopathy of the right eye and erectile dysfunction is denied.


REMAND

Reason for Remand: To obtain an opinion regarding the Veteran's employability prior to May 19, 2011.

In December 2007, the Veteran sought entitlement to a TDIU indicating that he was unable to work and had to quit working as a self-employed heating and air-conditioner contractor in 1989 due to his service-connected disabilities.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
 
From the beginning of the appeal period in December 2007, the Veteran has been assigned a combined disability rating of 90 percent prior to being granted a 100 percent rating for service-connected heart disease on May 19, 2011.  In December 2007, he was service-connected for heart disease rated as 60 percent disabling,  for chronic loculated left pleural effusion status-post coronary artery bypass grafting with chronic bronchitis rated as 30 percent disabling  which became 60 percent disabling in December 2009, for left brachial plexopathy status-post coronary artery bypass grafting, to include the service-connected disability of diabetic peripheral neuropathy, left upper extremity rated as 30 percent disabling, for diabetes rated as 20 percent disabling, for peripheral neuropathy of the right lower extremity rated as 10 percent disabling, for peripheral neuropathy of the left lower extremity rated as 10 percent disabling, and for peripheral neuropathy of the right upper extremity rated as 10 percent disabling.  The Veteran was also receiving noncompensable ratings for allergic rhinitis and for a residual scar from coronary artery surgery associated with ischemic heart disease.

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the rating schedule means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot. VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)  ).  See also 75 Fed. Reg. 11,229  -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Here, the Veteran is in receipt of a combined disability rating of 100 percent for his service-connected symptoms associated with heart disease as well as SMC.  Therefore, the issue of entitlement to TDIU is moot as of May 19, 2011.

Prior to May 19, 2011, evidence demonstrated that his employability was effected by his all his service connected conditions.

In 2009, the Veteran applied for social security disability indicating he was unable to work due to heart problems, high blood pressure, diabetes, inability to use left hand, hernia, acid reflux, breathing and depression.  In his application, the Veteran indicated he had no use of the fingers in his left hand, he walked with a cane due to neuropathy and he was not physically able to carry anything over 5 pounds.  He also indicated it was hard to sit, stand or walk long distances.  He indicated he had a high heart rate and got out of breath easily.  He indicated he could walk 100 feet, but then would have to sit down.  In addition, he indicated that since his open heart surgery, he had short term memory loss.

In August 2010, following a VA examination of the Veteran's peripheral nerves in July 2009, a VA examiner indicated that that the Veteran was unable to obtain or maintain gainful employment in his prior position as a self-employed hearing and air conditioning contractor because of the neuropathy.  It was noted he could not climb ladders or use his hands to do the fine motor skills required to do the heating and air conditioning job.

In March 2011 VA treatment records, the Veteran indicated difficulty with various daily activities, to include preparing meals, housework, shopping, managing medications, dressing and moving around indoors.

In September 2011, the RO granted service connection for ischemic heart disease based on exposure to herbicides, with an evaluation of 60 percent effective September 19, 1989.  Also at that examination, the examiner noted the Veteran was taking continuous medication for control of his disability and had a history of percutaneous coronary intervention, myocardial infarction and coronary bypass surgery.  The examiner stated ischemic heart disease impacted the Veteran's ability to work.

Evidence suggests that the Veteran's heart disease may have had an effect on his employability prior to May 19, 2011.  At his July 2008 VA examination for diabetes, it was noted the Veteran was experiencing chest pain two to three times a week and that he was using nitroglycerin patches and taking pills to resolve the pain.  It was indicated that shortness of breath, nausea, vomiting and palpitations accompanied the chest pain. Such pain was noted to occur with rest or activity.

As of yet, the claims file does not include an opinion as to the effect of all the Veteran's service-connected disabilities on his employability prior to May 19, 2011.  Remand is necessary to obtain such an opinion prior to final adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the combined impact of his service-connected disabilities on his employability prior to May 19, 2011.  These disabilities include heart disease, diabetes, loculated left plural effusion, left brachial plexopathy and upper and lower extremity peripheral neuropathy. 

The examiner should review evidence in the claims file prior to May 19, 2011 in conjunction with the examination and indicate that such review occurred.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

The examiner should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

To the extent possible, the examiner must differentiate between signs and symptoms that can be attributed to the Veteran's service-connected disabilities alone and those that cannot.  If there are signs and symptoms affecting the Veteran's employability that can only be attributed to nonservice-connected disabilities, the examiner must so state. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Following the above development, the RO should readjudicate the claim. If the benefit sought is not granted, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


